Citation Nr: 1234330	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-30 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from April 1976 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the above claim. 


FINDING OF FACT

At worst, VA audiometric test results dated in November 2011 and March 2012 reveal that the Veteran had level V hearing loss in the right ear and level I hearing loss in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated December 2007, sent prior to the January 2008 rating decision on appeal, informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was not provided notice of the diagnostic criteria under which he was rated, despite an April 2009 letter discussing Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated and remanded the Vazquez decision by the Court of Appeals for Veterans Claims (Court).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit held that only "generic notice" in response to the particular type of claim is required under 38 U.S.C.A. § 5103(a), rather than "Veteran-specific" notice.  Id.  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the earlier decision insofar as it requires VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.  Thus, there was sufficient generic notice sent to the Veteran in December 2007.

Regarding the duty to assist, the RO has obtained all relevant records adequately identified by the Veteran.  The RO also provided the Veteran with VA audiological examinations in January 2008, November 2011, and March 2012.  In November 2011 and March 2012, the examiners reviewed the medical records in the claims folder; considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; and described the Veteran's disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologists to describe the functional effects of a hearing loss disability in any VA audiological examination report.  The VA examiners, in November 2011 and March 2012, both responded to the examination report's inquiry as to the functional effects of the Veteran's hearing loss and recorded the Veteran's response that there were no such effects.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency.  Id.  To date, the Veteran has neither advanced an argument that the VA audiological examinations were deficient in any respect, nor that he was prejudiced thereby.  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. 120, at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second). 

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85. 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86. 

The Rating Schedule also directs that Table VIa be used to evaluate hearing impairment when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  38 C.F.R. § 4.85(c). 

In January 2008, the Veteran underwent VA audiological examination.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
70
70
70
LEFT
0
10
45
60
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 54 decibels in the right ear and 44 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  

The January 2008 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by level I hearing acuity in the right ear and level I hearing acuity in the left ear.  38 C.F.R.     § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100. 

The Veteran's left ear hearing loss shown by this audiological examination does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz.  However, the Veteran's right ear hearing loss does qualify, as he demonstrated a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  Thus, the Board must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and elevate that numeral to the next highest numeral for consideration.  See 38 C.F.R. § 4.86.

The Veteran's puretone threshold average of 54 with speech recognition ability of 92 percent warrants level I hearing acuity using Table VI and warrants level III hearing acuity using Table VIa.  The higher numeral, numeral III, is elevated to numeral IV.  See 38 C.F.R. § 4.85, Tables VI, VIa, DC 6100.  Considering exceptional patterns of hearing impairment in the right ear, the Veteran's hearing impairment is thus manifested by level IV hearing acuity in the right ear and level I hearing acuity in the left ear.  Using Table VII, the result is a noncompensable percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100. 

In November 2011, the Veteran underwent an additional VA audiological examination.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
75
80
85
LEFT
10
15
60
65
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 62 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  The examiner elicited from the Veteran information as to the effects of his disability on his occupational functioning and daily activities, and the Veteran reported that his hearing loss did not impact the ordinary conditions of daily life, including his ability to work.

The November 2011 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by level II hearing acuity in the right ear and level I hearing acuity in the left ear.  38 C.F.R.     § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100. 

The Veteran's left ear hearing loss shown by this audiological examination does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz.  However, the Veteran's right ear hearing loss does qualify, as he demonstrated a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  Thus, the Board must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and elevate that numeral to the next highest numeral for consideration.  See 38 C.F.R. § 4.86.

The Veteran's puretone threshold average of 62 with speech recognition ability of 92 percent warrants level II hearing acuity using Table VI and warrants level IV hearing acuity using Table VIa.  The higher numeral, numeral IV, is elevated to numeral V.  See 38 C.F.R. § 4.85, Tables VI, VIa, DC 6100.  Considering exceptional patterns of hearing impairment in the right ear, the Veteran's hearing impairment is thus manifested by level V hearing acuity in the right ear and level I hearing acuity in the left ear.  Using Table VII, the result is a noncompensable percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100. 

In March 2012, the Veteran underwent another VA audiological examination.  The authorized audiological examination revealed results almost identical to those reported in November 2011.  However, for the sake of completeness, the Board will provide analysis of the March 2012 VA audiometric test results.  The authorized audiological examination revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
10
75
80
85
LEFT
0
20
65
65
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 62 decibels in the right ear and 52 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent, bilaterally.  The examiner elicited from the Veteran information as to the effects of his disability on his occupational functioning and daily activities, and the Veteran reported that his hearing loss did not impact the ordinary conditions of daily life, including his ability to work.

The March 2012 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by level II hearing acuity in the right ear and level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100. 

The Veteran's left ear hearing loss shown by this audiological examination does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 at 1000, 2000, 3000, and 4000 Hertz in either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz.  However, the Veteran's right ear hearing loss does qualify, as he demonstrated a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  Thus, the Board must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and elevate that numeral to the next highest numeral for consideration.  See 38 C.F.R. § 4.86.

The Veteran's puretone threshold average of 62 with speech recognition ability of 92 percent warrants level II hearing acuity using Table VI and warrants level IV hearing acuity using Table VIa.  The higher numeral, numeral IV, is elevated to numeral V.  See 38 C.F.R. § 4.85, Tables VI, VIa, DC 6100.  Considering exceptional patterns of hearing impairment in the right ear, the Veteran's hearing impairment is thus manifested by level V hearing acuity in the right ear and level I hearing acuity in the left ear.  Using Table VII, the result is a noncompensable percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100. 

In January 2011 and January 2012, the Veteran underwent private audiological examination.  Results of puretone audiometry tests were included in the examinations reports; however, results of sufficient controlled speech discrimination tests were not included and the private audiological examinations are thus inadequate for rating purposes.  38 C.F.R. § 4.85.  Specifically, it was noted on these reports that the NU-6 test was used, instead of the Maryland CNC test.  

Additionally, the VA examiner, at the time of the March 2012 VA audiological examination, commented upon the results of the Veteran's January 2012 private audiogram and offered a general opinion as to the guidelines of a speech discrimination test.  She noted that there was significant difference in the word recognition scores at the time of the Veteran's January 2012 private audiogram and the March 2012 VA audiological evaluation.  She reported that such is easily explained by the presentation level of the word lists.  She noted that VA instructions required that audibility must be provided at 2000 Hertz, and thus, at the time of the March 2012 VA audiological examination, the Veteran's presentation levels were 80 decibels in the right ear and 75 in the left ear.  Conversely, the presentation levels at the time of the January 2012 private audiogram were significantly lower, 50 decibels in the right ear and 55 decibels in the left ear, yielding lower speech recognition scores.  She opined that, obviously, performance intensity function was not performed at the time of the January 2012 private audiogram, as is required by VA.  She reported that, simply, the Veteran understands more of the words presented when he can actually hear them.  She concluded that there are very strict standards for VA audiological examinations, and the private audiogram did not reflect adherence to such standards and cannot thus be accepted for rating purposes.  

The VA examiner, in March 2012, did not specifically cite the results of the January 2011 private audiogram.  However, her reasoning for her conclusion that the January 2012 private audiogram was inadequate for rating purposes, that the presentation levels significantly lower than those VA used, 50 decibels in the right ear and 55 decibels in the left ear, yielding lower speech recognition scores; applies to the January 2011 private audiogram, where the presentation levels were even lower than those used at the time of the January 2012 private audiogram, 40 decibels, bilaterally.  Thus, as the presentation levels recorded at the time of the January 2011 private audiogram where lower than those used at the time of a private audiogram, in January 2012, that a VA audiologist has opined did not reflect adherence to VA standards and is not adequate for rating purposes; there is sufficient medical evidence of record to find that the results of the January 2011 private audiogram are also inadequate for rating purposes.  38 C.F.R. § 4.85.

The Board is sympathetic to the Veteran's assertion that his hearing loss disability has worsened during the appellate period and warrants an increased disability rating.  Indeed, his VA treatment records associated with the claims file indicate his continuous hearing aid adjustments and his lay statements include complaints of bilateral decreased hearing acuity.  However, there is no evidence of record demonstrating that the Veteran has shown hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above.  

In this regard, the Board notes that the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349   (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.  However, the Board finds that the evidence of record demonstrates that during the entire appellate period, even with consideration of exceptional patterns of hearing loss in the right ear, the Veteran's bilateral hearing loss warrants a noncompensable rating. 

As the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for service-connected bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49. 

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R.   § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R.                   § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability, productive only of bilateral decreased hearing acuity; a manifestation that is specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's bilateral hearing loss and referral for consideration of an extraschedular rating is not warranted.

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the held that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable.  In this regard, the Veteran has not asserted during the current appellate period that his bilateral hearing loss renders it impossible to follow a substantially gainful occupation.  Therefore, the Board finds that further consideration of a TDIU is not warranted.  


ORDER

A compensable rating for service-connected bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


